Citation Nr: 0118227	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $3,705. 

(The issue of the veteran's entitlement to improved 
disability pension benefits subsequent to June 1, 1998 will 
be the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1967 to November 1969. 

This matter arises from an October 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) at the Regional Office (RO) in St. 
Louis, Missouri, and an August 1999 rating decision by the 
RO.  In the October 1998 decision, the Committee granted 
waiver of recovery of $31,905.51 of the overpayment and 
denied waiver recovery of the remainder of the overpayment in 
the amount of $3,705, holding that recovery of the latter 
would not violate principles of equity and good conscience.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits effective March 21, 1986, based on his 
reporting of only his receipt of income from the Social 
Security Administration (SSA) of $6,342.

2.  Notice of his entitlement in March 1986 was accompanied 
with a VA Form 21-8768 advising him to "Notify us 
immediately if there is any change in income or net worth for 
you or your dependents" and that the total amount and source 
of all income received should be reported to VA. 

3.  In 1992, VA learned that in 1989, the veteran had 
received $3,954 in wages, and his wife had received $6,535 in 
wages and $624 from SSA.  The veteran's income for pension 
purposes was recomputed retroactively, and his pension 
benefits were terminated, effective February 1989.  An 
overpayment of $20,448 was created as a result.  In September 
1992, waiver was granted.

4.  By an Income Verification Match in March 1996, VA learned 
that the veteran had received previously unreported income in 
1993 in the form of $2,466 in wages and $4,175 of other 
income.  An overpayment of $12,680 was created as a result.  
In September 1996, waiver was granted.

5.  In 1996, the veteran finally reported income of $892 
monthly from employment with the same company since 1989; for 
the years from 1989 to 1996, the veteran failed to report 
this income to VA; this resulted in the creation of 
overpayment in the amount of $46,255.

6.  The repeated failure of the veteran to report his and his 
wife's monthly income from wages and other income, or to 
report changes in income, has resulted in repeated 
overpayments.

7.  The veteran had been informed by VA on numerous occasions 
that he must report any changes in his family's income.

8.  The repeated failure of the veteran to report his wage 
income, and his wife's SSA and wage income, despite his 
knowledge of the reporting requirement, demonstrates an 
intent on his part to seek an unfair advantage with knowledge 
of the likely consequences, and also resulted in a subsequent 
monetary loss to the Government.


CONCLUSION OF LAW

The creation of the overpayment of Improved Disability 
Pension benefits in the amount of $3,705 involved bad faith 
on the part of the appellant, and waiver of recovery of the 
overpayment is, therefore, precluded.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that repayment of the overpayment would 
create a hardship on him and his family.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In this regard, the 
Board notes that the RO requested from the SSA financial 
information and informed the veteran he needed to obtain a 
statement from SSA showing the gross monthly benefits paid to 
him and each of his dependents, with follow up letters 
advising the veteran of his failure to respond or incomplete 
response and requesting specific financial information.  The 
veteran has not identified any additional records which have 
not been obtained.  The Committee decision, statement of the 
case, and supplemental statement of the case advised the 
veteran what is needed to substantiate his claim.  
Accordingly, no further notice or assistance to the veteran 
in acquiring evidence is required by the new statute.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt, and his inability to repay 
the debt.  Because the appellant has not questioned the 
validity of the indebtedness, and because the Board is 
satisfied that the debt was properly created, that question 
need not be examined further.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).

Also of note is that the RO concluded that the appellant had 
not demonstrated fraud, willful misrepresentation, or bad 
faith in the creation of the overpayment now at issue, 
although it did not indicate evidence in the record which 
supported this conclusion, and did not indicate the basis for 
this determination other than to state the conclusion that 
the Committee found no evidence of fraud, misrepresentation, 
or bad faith.  Notwithstanding this, however, the Board must 
render an independent determination in this regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  There shall 
be no recovery of payments or overpayments of any benefits 
under any laws administered by the Secretary of VA when it is 
determined that recovery would be against equity and good 
conscience. 38 U.S.C.A. § 5302(a).  However, before the 
principles of equity and good conscience may afford waiver to 
an obligor, it must be established that the obligor was not 
guilty of bad faith in the creation of the overpayment.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a). 

Bad faith generally is an unfair or deceptive dealing by one 
who seeks to gain at another's expense; there need not be an 
actual fraudulent intent, but merely an intent to seek an 
unfair advantage with knowledge of the likely consequences, 
and a subsequent loss to the Government.  See 38 C.F.R. § 
1.965(b)(2).  The threshold question, then, is whether bad 
faith on the part of the appellant led to the overpayment at 
issue.

The veteran originally was awarded improved disability 
pension benefits effective March 21, 1986, based on his 
reporting of only his receipt of income from the SSA of 
$6,342.  The letter notifying him of his entitlement was 
accompanied with VA Form 21-8768, which advised the veteran 
as follows: "PROMPT NOTICE - Notify us immediately if there 
is any change in income or net worth for you or your 
dependents."  The VA Form 21-8768 also advised the veteran 
as follows: "IMPORTANT - WHEN REPORTING INCOME, THE TOTAL 
AMOUNT AND SOURCE OF ALL INCOME RECEIVED SHOULD BE 
REPORTED." 

In 1992, VA learned that during 1989, the veteran had 
received $3,954 in wages, his wife had received $6,535 in 
wages, and his wife received $624 from SSA.  The veteran's 
income for pension purposes was recomputed retroactively, and 
his pension benefits were terminated, effective February 
1989.  An overpayment of $20,448 was created as a result.  In 
September 1992, waiver was granted.  On an EVR received in 
October 1992, the veteran reported that his anticipated wages 
for the coming year was anticipated to be only $970; at the 
time he reported this he was continuously employed by the 
same company for which he had worked for about 3 years, and 
he in fact continued to work for the same company in the 
coming year, earning $892 per month ($10,704 per year). 

By an Income Verification Match in March 1996, and, notably 
not because of the veteran's reporting of income to VA, 
despite being asked several times about such income, VA 
learned that the veteran had received previously unreported 
income in 1993 in the form of $2,466 in wages and $4,175 of 
other income.  An overpayment of $12,680 was created as a 
result.  In September 1996, waiver was granted.

In 1996, the veteran finally reported income of $892 monthly 
from employment with the same company since 1989.  For the 
years from 1989 to 1996, the veteran failed to report this 
income to VA.  This resulted in the creation of overpayment 
in the amount of $46,255.

The repeated failure of the veteran to report his and his 
wife's monthly income from wages and other income, or to 
report changes in income, has resulted in repeated 
overpayments.  The veteran had been informed by VA on 
numerous occasions that he must report any changes in his 
family's income.  For example, the veteran was sent a VA 
Forms 21-8768 advising him to notify VA immediately of any 
change in income, from any source, or change in net worth for 
him or his dependents.  The Improved Pension Eligibility 
Verification Reports (EVR) sent to the veteran consistently 
asked the veteran if any income had changed from the previous 
year, and specifically requested that he report "gross wages 
from all employment."  The Financial Status Reports (FSR) 
specifically requested the veteran to report the monthly 
gross salary as well as other specific benefits such as from 
the SSA.  

The repeated failure of the veteran to report his wage 
income, and his wife's SSA or wage income, despite his 
knowledge of the reporting requirement, demonstrates an 
intent on his part to seek an unfair advantage with knowledge 
of the likely consequences, and also resulted in a subsequent 
monetary loss to the Government.  The Board has also noted 
that the veteran has created overpayments with the SSA and a 
state employment office. 

In view of the foregoing, the Board must conclude that the 
appellant underreported his family's income with the intent 
to gain an unfair advantage.  Repeated notices by VA 
regarding the appellant's responsibilities in accurately 
reporting his family's income, coupled with the appellant's 
repeated failure to do so, lead the Board to the conclusion 
that the appellant's actions were intentional, and could be 
for no other purpose than to gain unfair advantage in his 
dealings with VA.  He was successful in this respect as 
evidenced by the ensuing overpayments.  Thus, the Board is 
compelled to find that the veteran was guilty of bad faith in 
the creation of the overpayment now at issue.

The Board's finding of bad faith precludes the granting of 
waiver of recovery of the overpayment of improved disability 
pension benefits now at issue, notwithstanding the provisions 
of 38 C.F.R. § 1.965(a) regarding the standard of equity and 
good conscience.  See Farless v. Derwinski, 2 Vet. App. 555, 
556-557 (1992).


ORDER

As the creation of overpayment of disability pension benefits 
in the amount of $3,705 involved bad faith, waiver of 
recovery of the overpayment is denied. 


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

